

INFORMATION IN THIS EXHIBIT IDENTIFIED BY [***] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(iv) OF REGULATION S-K BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT
IF PUBLICLY DISCLOSED.


AMENDED AND RESTATED LETTER AGREEMENT NO. 4




As of July 30, 2020


Delta Air Lines, Inc.
1050 Delta Boulevard
Atlanta, Georgia 30320


Re: [***]


Dear Ladies and Gentlemen,




Delta Air Lines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an Airbus A330-900 Aircraft and A350-900 Aircraft Purchase
Agreement dated November 24, 2014 as amended, modified or supplemented from time
to time, including on the date hereof (the “Agreement”) which covers, among
other matters, the sale by the Seller and the purchase by the Buyer of certain
Aircraft, under the terms and conditions set forth in said Agreement.


This amended and restated Letter Agreement No. 4 (hereinafter referred to as the
“Letter Agreement No. 4”), dated as of the date hereof, cancels and replaces the
amended and restated Letter Agreement No. 4 entered into between the Buyer and
the Seller on March 31, 2020.


The Buyer and the Seller have agreed to set forth in this Letter Agreement No. 4
certain additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
No. 4 have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement No. 4.


Both parties agree that this Letter Agreement No. 4 shall constitute an
integral, nonseverable part of said Agreement, that the provisions of said
Agreement are hereby incorporated herein by reference, and that this Letter
Agreement No. 4 shall be governed by the provisions of said Agreement, except
that if the Agreement and this Letter Agreement No. 4 have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement No. 4 shall govern.




1.[***]
The Seller hereby grants to the Buyer the [***]:
CT1404840 LA 4 [***]    LA 4 - 1
PRIVILEGED AND CONFIDENTIAL

--------------------------------------------------------------------------------





1.1    [***]
1.1.1    [***]
1.1.2    Intentionally Left Blank
1.2    A350-900 [***]
1.2.1    [***]
1.2.2    2014 [***]
1.2.3    Intentionally Deleted
1.2.4    [***]
1.2.5    [***]


1.3    General provisions applicable to [***]
2    [***]

3    ASSIGNMENT
This Letter Agreement No. 4 and the rights and obligations of the parties shall
not be assigned or transferred in any manner without the prior written consent
of the Seller and any attempted assignment or transfer in contravention of this
provision shall be void and of no force or effect.


4    CONFIDENTIALITY
This Letter Agreement No. 4 is subject to the terms and conditions of Clause
22.7 of the Agreement.




5    COUNTERPARTS
This Letter Agreement No. 4 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Such counterparts may be delivered via facsimile and/or electronic mail
(provided that an original is subsequently delivered).


CT1404840 LA 4 [***]    LA 4 - 2
PRIVILEGED AND CONFIDENTIAL


--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




Very truly yours,


AIRBUS S.A.S.








By: /s/ Benoit de Saint-Exupéry
Title: Senior Vice President, Contracts









Accepted and Agreed


DELTA AIR LINES, INC.






By: /s/Mahendra R. Nair
Title: Senior Vice President – Fleet & Tech Ops Supply Chain








CT1404840 LA 4 [***]    
PRIVILEGED AND CONFIDENTIAL